Citibank, N.A. v Kallman (2019 NY Slip Op 03679)





Citibank, N.A. v Kallman


2019 NY Slip Op 03679


Decided on May 9, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 9, 2019

Renwick, J.P., Kapnick, Kahn, Oing, JJ.


9272 810107/10

[*1]Citibank, N.A., etc., Plaintiff-Respondent,
vMarc Scott Kallman, Defendant-Appellant, Board of Managers of 52 East End Avenue Condominium Homeowners Association, et al., Defendants.


Solomon Rosengarten, Brooklyn, for appellant.
Houser & Allison, APC, New York (Kathleen M. Massimo of counsel), for respondent.

Appeal from order and judgment (one paper), Supreme Court, New York County (Lynn R. Kotler, J.), entered September 27, 2017, which, inter alia, granted plaintiff's motion to amend the judgment, nunc pro tunc, unanimously dismissed, without costs.
The original judgment of foreclosure and sale was entered upon defendant's default (the court struck his answer) which he
never remedied. No appeal lies from an order or judgment entered on default (CPLR 5511).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 9, 2019
CLERK